Citation Nr: 0334390	
Decision Date: 12/10/03    Archive Date: 12/16/03	

DOCKET NO.  02-15 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction. 

2.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD). 

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities. 


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney





ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from April 1966 to April 1969.  
His medals and badges include the Purple Heart Medal and the 
Bronze Star Medal with "V" device for heroism in ground 
combat action in Vietnam. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
VARO in Indianapolis, Indiana.  One of the issues for 
consideration in that rating decision was a claim for service 
connection for chloracne of the left lower extremity.  In a 
recent communication received at the Board, the veteran and 
his representative withdrew the claim for service connection 
for a skin disorder.  Thus, that issue is no longer before 
the Board.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed and the veteran has been 
notified of the evidence necessary to substantiate his 
claims.  

2.  The veteran's erectile dysfunction is due to testicular 
atrophy which is secondary to a testicular injury sustained 
while on active duty.  

3.  The veteran's service-connected PTSD is manifested by 
ongoing symptoms of depression, distressing dreams and 
flashbacks, intrusive thoughts of Vietnam combat experiences, 
significant avoidance behavior, social isolation, 
irritability, hypervigilance, and global assessment of 
functioning (GAF) scores ranging primarily between 59 and 69, 
resulting in significant social and occupational impairment 
with reduced reliability and productivity.  

4.  The veteran's PTSD is not shown to be productive of more 
significant psychiatric impairment.  The recent medical 
evidence has provided no evidence of suicidal ideation, 
obsessional rituals, illogical speech, or spatial 
disorientation.  

5.  In addition to PTSD, service connection is in effect for:  
Shell fragment wound residuals of the left ankle, rated as 10 
percent disabling from April 1977; tinnitus, rated as 10 
percent disabling from December 1999; degenerative arthritis 
of the left knee, rated as 10 percent disabling from April 
2000; scarring of the left forearm and buttocks, rated as 
noncompensably disabling from April 1969; history of 
perforated eardrum, rated as noncompensably disabling from 
April 1969; and bilateral hearing loss, rated as 
noncompensably disabling from December 1999.  

5.  The veteran has completed one year of college.  He has 
not worked for a number of years.  

6.  The veteran's service-connected disabilities preclude him 
from obtaining or maintaining substantially gainful 
employment.  


CONCLUSIONS OF LAW

1.  The veteran's erectile dysfunction due to testicular 
atrophy is causally related to his active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2003).  

2.  The criteria for a 50 percent disability rating, but not 
more, for PTSD, are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2003).  

3.  The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities are met.  38 C.F.R. §§ 3.102, 3.340, 3.341, 
4.14, 4.16 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) became law.  
The VCAA applies to all pending claims for VA benefits and 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether the VA or the claimant is expected to obtain any 
such evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence that might be pertinent to 
his claim that the RO has not obtained and considered.  The 
RO notified the veteran of the legal requirements to 
establish entitlement to the benefits which the veteran is 
seeking.  In view of the fact that this decision essentially 
grants the veteran's claims, further evidence is not needed 
to substantiate the claims.  The Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims and that the notice 
provisions of the VCAA have been complied with.  The Board 
finds that there will be no prejudice to the veteran if the 
Board decides his appeals at this time and the Board will, 
therefore, proceed to consider the claims on the merits.  See 
VCAA, 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002); see also 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection for Erectile Dysfunction Due to Testicular 
Atrophy

Under the governing statutory and regulatory criteria, 
service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a preexisting 
injury or disease during such service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however, remote, are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that, under the law cited 
above, "a determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly affirmed by the United States Court of Appeals for 
the Federal Circuit, which has held that "a veteran seeking 
disability benefits must establish...the existence of a 
disability and a connection between the veteran's service and 
the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

It is clear that "the regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplett v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues 
involving medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), affirmance sub. nom., 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 104 (1998).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue which are material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

In this case, the service medical records are without 
reference to complaints or abnormalities involving the left 
testicle.  The veteran had a small nodule on the right 
epididymis and underwent surgery in November 1967 because of 
clotting of the cord.  There was no further reference to 
problems during the remainder of service.  

In an October 1998 statement, a board certified urologist and 
a urology physician's assistant indicated that the veteran 
had erectile dysfunction which had its onset 4 to 5 years 
previously.  They noted there were several risk factors that 
might be responsible for the erectile dysfunction that by 
history appeared to be a case of venous leakage.  They noted 
that the testicular injury that the veteran received in 
service and the resultant surgery could be one of the 
factors.  They indicated a test of total and free 
testosterone would be appropriate to ensure that an untreated 
case of hypogonadism was not being missed.  They stated this 
could lead to decreased libido and difficulty with erections.  
They also noted that the veteran's anxiety and issues 
relating to his service and injuries in Vietnam might be 
causing emotional disturbances that might be impacting on his 
ability to attain and maintain erections.  They concluded by 
indicating that the veteran's erectile dysfunction in their 
opinion was predominantly organic in nature and had 
components "that are related to his military service."

Subsequent medical evidence includes the report of a VA 
genitourinary examination accorded the veteran in July 2003.  
Notation was made of the veteran having a history of injury 
of the left testicle while on active duty.  This reportedly 
resulted in swelling and hematoma formation.  The hematoma 
was evacuated on two occasions and he underwent repair of the 
testis.  Subsequent thereto, he had a problem with erectile 
dysfunction.  He had no other urologic problems.  Examination 
findings included an atrophic left testis.  The impression 
was erectile dysfunction due to testicular atrophy.  It was 
noted this was secondary to a testicular injury while on 
active duty which resulted in low serum testosterone.  The 
examiner opined that erectile dysfunction "is felt to be 
service connected in this manner."

The evidence in favor of the claim includes the findings of 
erectile dysfunction, and the veteran's report of inservice 
problems with his left testicle.  Recently, a VA board-
certified urologist opined that the erectile dysfunction was 
due to testicular atrophy which was secondary to the 
testicular injury sustained while on active duty.  There is 
no opinion to the contrary.  Accordingly, the Board concludes 
that the weight of the evidence supports the claim and 
service connection for erectile dysfunction is therefore 
granted.  

Entitlement to a Disability Rating in Excess of 30 Percent 
for PTSD

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The veteran's PTSD is rated under Diagnostic Code 9411.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that code, a 
30 percent disability evaluation is warranted for PTSD that 
is productive of occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events). 

The next higher rating of 50 percent encompasses disability 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

The next higher rating of 70 percent requires occasional and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  Suicidal ideation; obsessional 
rituals which interfere with routine activity; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as:  
Gross impairment of thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a).  The rating agency shall 
assign an evaluation based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability and the moment of the examination.  Id.

Under the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition (DSM-IV), 
a GAF score of 51 to 60 represents moderate symptoms, with 
moderate difficulty in social and occupational functioning.  
However, a GAF score of 41 to 50 signifies a series of 
symptoms, e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting (or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  A GAF score of 61 to 70 represents 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well, with some 
meaningful interpersonal relationships.  American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders (DSM) 32 (4th ed.) (1994); 38 C.F.R. §§ 4.125, 
4.130 (2003).  

A review of the pertinent evidence in this record includes 
the report of a November 1999 rehabilitation evaluation and 
employability assessment by a private psychologist.  The 
psychologist stated the veteran experienced all the criteria 
necessary for a diagnosis of PTSD.  It was her opinion that 
based on dealing with him and her review of the veteran's 
records, he was not a viable rehabilitation candidate.  She 
stated he was unemployable because of the severe 
symptomatology related to his PTSD in any skill or exertional 
level.  She described the veteran as having severe social and 
occupational impairment.  She gave the veteran a GAF score of 
40.  

However, at the time of a psychiatric examination accorded 
the veteran by VA in February 2000, he was given a GAF score 
of 69.  That examiner indicated the claims folder was 
reviewed.  The veteran described symptomatology, including 
hypervigilance.  He lived alone, but had friends who helped 
him with household chores.  Although he used a wheelchair, he 
moved about freely in the community.  When asked to describe 
a typical day, he stated he was "up and out by 7:30."  He 
went to a restaurant where he spent at least three hours 
socializing with others there.  He came back home and spent 
his time in routine household chores.  At 3 o'clock he would 
take an afternoon nap for about one hour.  In the evening he 
would either prepare a simple meal or go out to buy 
something.  He usually spent his time working on paperwork 
for his legal matters.  He retired by 8:30 at night and 
described his sleep as fitful.  He spoke at some length about 
ongoing difficulties with VA overcompensation for physical 
injuries.  He was also distressed about the way he had been 
treated in the sale of his home and by repeated burglaries he 
had suffered.  

On examination he was dressed and clean in casual attire that 
was appropriate for the weather.  Grooming and hygiene were 
good.  He spoke spontaneously in complete sentences using 
appropriate syntax and grammar.  Speech was loud and 
moderately pressurized.  Speech content was logical, 
relevant, coherent, and goal-directed.  He had no difficulty 
with comprehension.  Eye contact was appropriate.  Facial 
expression was animated.  Mood was intense.  He repeatedly 
stated that he was angry and frustrated over treatment he had 
received from VA.  He was not restless and he did not appear 
depressed or anxious.  

No formal assessment of his mental status was conducted.  
From interaction and observation, it was stated he showed no 
impairment in cognitive functioning.  Fund of information, 
judgment, reasoning, problem solving ability, memory and 
abstracting ability all appeared to be average.  There were 
no cognitive factors that would have any impact negatively 
upon his ability to function.  He had a support network that 
appeared to meet his needs adequately.  His hypervigilance 
appeared to be related to his environmental situation.  The 
diagnosis was PTSD.  The GAF score was 69.  

Additional medical evidence includes a March 2001 statement 
from a physician with the Fort Wayne Medical Education 
Program.  He stated that he evaluated the veteran on two 
occasions in 2000.  He stated that although he was not a 
psychiatrist, he was struck by the emotional lability that 
the veteran exhibited.  The veteran showed marked mood swings 
while in the examination room and the physician indicated 
that he believed the veteran had significant impairment in 
his ability to function in society.  It was noted that he 
lived in a trailer in a secluded section of the city, and his 
involvement with others was reported as limited.  

The veteran was accorded another psychiatric examination by 
VA for rating purposes in May 2001.  The claims file was 
reviewed by the examiner.  It was indicated that since the 
previous rating examination in February 2000 cited above, the 
veteran had had two individual consultations with a 
psychologist in the mental hygiene clinic.  On each occasion 
he stated that he wanted to vent about his PTSD.  He reported 
having no interest in long-term therapy and only wanted to 
share his frustrations about the system.  When asked what had 
changed since the February 2000 examination, he stated that 
although his psychological condition had remained about the 
same, he was a little more distressed because he was not able 
to be as active with his grandchildren.  He indicated that 
his physical problems had intensified.  As for his PTSD, he 
continued to complain of social isolation, hypervigilance, 
and frustration.  His daily routine remained about the same 
as that stated at the time of the February 2000 examination.  

On examination he was dressed in clean, casual attire that 
was appropriate for the weather conditions.  Clothing and 
hygiene were good.  He spoke spontaneously in complete 
sentences, and used appropriate syntax and grammar.  Speech 
was loud and moderately pressured.  Speech content was 
logical, relevant, coherent, and goal-directed.  He had no 
difficulty with comprehension.  Eye contact was appropriate.  
Facial expression was animated.  Mood was bright, but 
intense.  He was cynical and sarcastic in his outlook and 
views.  He was not restless and did not fidget.  He was not 
anxious or fidgety and described no bizarre mentation.  No 
bizarre mannerisms were observed.  

No formal assessment of his mental status was conducted.  
From observation and interaction, the examiner stated that 
the veteran showed no impairment in cognitive functioning.  
Fund of information, judgment, reasoning, problem solving, 
abstracting, and memory all appeared to be without 
impairment.  There were no cognitive factors that would have 
a negative impact upon his ability to function.  He was able 
to communicate effectively and interact appropriately with 
others.  He had a strong support network consisting of 
military buddies.  He described hypervigilance related to 
living in an area that was susceptible to break-ins.  He also 
described a strong sense of isolation for most others who 
were not combat veterans.  He was independent in his 
functioning, but appeared to live an isolated lifestyle.  He 
reported continuing symptoms of PTSD, notably distressing 
dreams and intrusive thoughts of his combat experiences, as 
well as avoidance and autonomic reactivity.  The diagnosis 
was PTSD.  His GAF score was given as 62.  

The same physician again examined the veteran for rating 
purposes in July 2003.  The claims file was again reviewed.  
It was noted the veteran had just recently seen a 
psychiatrist at the VA Mental Hygiene Clinic and was given a 
prescription for Paxil.  He was to take 20 milligrams every 
day.  It was noted the veteran had had no inpatient care.  
Since August 2002 he had attended 47 outpatient sessions in 
the PTSD program.  He had also had several individual 
sessions and was an active participant in the program.  The 
psychiatrist at the clinic noted complaints of depression, in 
addition to symptoms of PTSD and added the prescription of 
Paxil.  It was indicated the psychiatrist gave a GAF score of 
60. 

It was reported that since the last examination, the veteran 
indicated the frequency, severity, and duration of his 
symptoms had remained the same or become even slightly worse.  
He reported near daily distressing dreams with frequent 
flashback experiences.  He also described significant 
avoidance behavior.  His contacts were only with other 
veterans and his immediate family which consisted of his two 
children and three grandchildren.  He reported no periods of 
remission from his psychiatric symptoms.  

The examiner stated the veteran's current psychosocial 
functional status was marginal.  The veteran led an isolated, 
low demand lifestyle.  When in public, he became easily 
irritated and appeared to overrespond to petty and routine 
annoyances and inconveniences.  He attended to activities of 
daily living, but was essentially engaged only in passive 
pursuits.  

Examination findings were essentially similar to those noted 
at the time of the May 2001 examination.  The examiner stated 
the veteran continued to meet the diagnostic criteria for 
PTSD.  He had frequent distressing dreams, daily intrusive 
thoughts, and occasional flashback experiences.  He also 
described significant avoidance behavior related to his 
combat experience, particularly social isolation, emotional 
numbing, and loss of interest.  He described autonomic 
reactivity and disturbed sleep, irritability, hypervigilance, 
and hyperstartle reaction.  The Axis I diagnosis was PTSD.  
The GAF score was given as 59.  The examiner opined that the 
veteran's various symptoms of PTSD were such that he was not 
capable of obtaining or maintaining competitive employment of 
any sort.  

In view of the foregoing, after resolving all reasonable 
doubt in the veteran's favor, the Board concludes that a 50 
percent evaluation is most appropriate for his service-
connected PTSD.  While a private psychologist stated in 
November 1999 that she believed the veteran's PTSD symptoms 
resulted in severe occupational and social impairment, the 
several examinations subsequent to VA have not shown the PTSD 
to be productive of severe or total occupational and social 
impairment.  The veteran maintains social relationships, 
albeit impaired, with family members and with other veterans.  

The medical evidence of record does not demonstrate that the 
veteran exhibits suicidal ideation, obsessional rituals which 
should interfere with routine activities, speech 
difficulties, near continuous panic or depression affecting 
his ability to function independently, appropriately and 
effectively, spatial disorientation, or neglected personal 
appearance and hygiene.  The criteria for a 70 percent rating 
are therefore not met.  

The veteran does require medication and he is seen for 
treatment and evaluation on a regular basis.  Although he has 
not shown circumstantial, circumlocutory, or stereotype 
speech, or impaired judgment, or impairment of short- and 
long-term memory, the record reflects disturbances of 
motivation and mood.  He has problems of angry outbursts and 
these cause difficulties with his personal relationships.  
Varying GAF scores have been reported, with the most recent 
being 59.  As a result, particularly after resolving all 
doubt in the veteran's favor, the Board concludes that a 
50 percent evaluation is the most appropriate for his PTSD.  

Entitlement to a Total Disability Rating Based on Individual 
Unemployability
By Reason of Service-Connected Disabilities

Applicable regulations provide that total disability ratings 
for compensation may be assigned where the schedular rating 
is less than total when the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a). 

Under 38 C.F.R. § 3.340(a), 4.15 (2003), generally, a total 
disability is considered to exist when there is present any 
impairment of mind or body, which renders it impossible for 
the average person to follow a substantially gainful 
occupation.  Total disability may or may not be permanent.  
In determining entitlement to a total rating, neither 
nonservice-connected disabilities nor advancing age may be 
considered, but the veteran's employment history, education, 
and vocational attainment, and other factors having a bearing 
on the issue are for consideration.  See 38 C.F.R. § 4.16(b).  

Marginal employment shall not be considered substantially 
gainful employment.  Marginal employment generally shall be 
deemed to exist when the veteran's earned annual income does 
not exceed the amount established by the United States 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person.  See 38 C.F.R. § 4.15(a).  
Substantially gainful employment is "that which is ordinarily 
followed by the nondisabled to earn his or her livelihood 
with earnings common to the particular occupation in the 
community where the veteran resides."  See Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991), quoting VA 
Adjudication Manual M21-1, paragraph 50.55.  

In the instant case, the veteran has a number of service-
connected disabilities.  Service connection is currently in 
effect for:  PTSD, now rated as 50 percent disabling; shell 
fragment wound residuals of the left ankle, rated as 10 
percent disabling; tinnitus, rated as 10 percent disabling; 
degenerative arthritis of the left knee, rated as 10 percent 
disabling; scarring of the left forearm, rated as 
noncompensably disabling; history of perforated eardrum, 
rated as noncompensably disabling; and bilateral hearing 
loss, also rated as zero percent disabling.  Accordingly, the 
veteran meets the percentage requirements of 38 C.F.R. 
§ 4.16(a), for consideration of a total disability rating 
based on unemployability on a schedular basis, and the 
determinative issue becomes whether he is unemployable in 
fact due to his service-connected disabilities.  

The record reveals the veteran has not worked for a number of 
years.  He has reported completing only one year of college.  
The various health care professionals who offered opinions 
regarded the impact of his service-connected disabilities on 
his ability to obtain and maintain gainful employment have 
expressed the opinion that he is not able to work because of 
the severity of his service-connected disorders.  The private 
psychologist who examined him in November 1999 opined that 
the veteran had severe social and occupational impairment and 
was unemployable because of the severity of his PTSD 
symptomatology.  The psychologist who examined the veteran 
for rating purposes for VA in May 2001 and again in July 2003 
agreed, indicating that in his opinion, the veteran's various 
PTSD symptoms rendered him incapable of obtaining or 
maintaining competitive employment of any sort.  There are no 
opinions of record to the contrary.  Such being the case, 
entitlement to a total disability rating based on 
unemployability by reason of the severity of service 
connected disorders is established.  


ORDER

Service connection for erectile dysfunction is granted, 
subject to governing regulations pertaining to the payment of 
monetary awards.  

Entitlement to a disability rating of 50 percent, but not 
more, for PTSD is granted, subject to governing regulations 
pertaining to the payment of monetary awards. 

Entitlement to a total disability rating based on individual 
unemployability by reason of service-connected disabilities 
is granted, subject to governing regulations pertaining to 
the payment of monetary awards.  



                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

